Citation Nr: 0414185	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a chronic prostate 
condition, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than March 10, 
1998, for the grant of the 40 percent rating currently 
assigned for a chronic prostate condition.

4.  Entitlement to an effective date earlier than December 3, 
1998, for the grant of the 30 percent rating currently 
assigned for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a noncompensable 
evaluation for a hiatal hernia, a May 2000 decision which 
continued a 20 percent rating for a chronic prostate 
condition, and from a May 2001 rating decision of the same RO 
which increased the rating for a hiatal hernia to 30 percent 
effective December 3, 1998, and increased the rating for a 
chronic prostate condition to 40 percent effective March 10, 
1998.  Following the May 2001 rating decision, the veteran 
filed a notice of disagreement with respect to the assignment 
of effective dates, but did not withdraw his appeal for 
increased ratings.  Thus, because he has not been granted the 
maximum benefit allowed by law for his claims for increased 
ratings, those claims remain on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

A review of the record reveals that this matter must be 
remanded to cure a procedural defect.  Accordingly, the 
claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A review of the record shows that a remand is required 
because VA must address its duty to notify under the Veterans  
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to include VA's duty to notify 
claimants of the information necessary to substantiate their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, it does not appear that the veteran 
has ever been provided with a letter notifying him of the 
provisions of the VCAA as it pertains to the issues on 
appeal.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(applying the VCAA to claims for earlier effective dates).  
This notice must be provided by the RO.  See Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (invalidating the regulation which 
empowered the Board to issue written notification of the 
VCAA).  Furthermore, the appellant has not waived his right 
to receive such notice.  See Janssen v. Principi, 15 Vet. 
App. 370 (2001) (per curiam).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.	The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  All new evidence 
and/or arguments must be associated 
with the veteran's claims folder.   

2.	When the development requested has 
been completed, the appeal should 
again be reviewed by the RO.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




